Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 6 July 2022.
ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…the set of attributes including an access count attribute that tracks a number of accesses to the corresponding memory page, a count control attribute that indicates accesses to the corresponding memory page is tracked by the access count attribute when the count control attribute is of a first control value and not tracked by the access count attribute when the count control attribute is of a second control value, and a source control attribute that specifies a source of the accesses tracked by the access count attribute...”
 
[Claims 2, 6-10, 21-22, 25 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 11) “…tracking a number of accesses to a first memory page using an access count attribute of the set of attributes in the entry corresponding to the first memory page responsive to determining, based on a count control attribute in the set of attributes corresponding to the first memory page, that accesses to the first memory page is to be tracked, wherein accesses to the first memory page is to be tracked when the count control attribute is of a first value and not to be tracked when the count control attribute is of a second value; specifying the accesses to be tracked by the access count attribute using on a source control attribute…”

 [Claims 12,16-20, 23 indicated allowable by virtue of depending from and incorporating the subject matter of claim 11.]

RESPONSE TO ARGUMENTS
Applicants’ arguments filed 6 July 2022 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137
KALPIT . PARIKH
Primary Examiner
Art Unit 2137